Case: 2:21-cr-00068-MHW Doc #: 9 Filed: 06/11/21 Page: 1 of 1 PAGEID #: 14

 

 

CIA-23
(Rev 3/21)

FINANCIAL AFFIDAVIT

IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT O COURT OF APPEALS 0 OTHER (Specify Below)
FOR LOCATION
IN THE CASE OF NUMBER
AT
V.
IN REPRESENTED (Show iT
PERSO) (Show vour full name) 1 Defendant - Adult DOCKET NUMBERS
201 Defendant - Juvenile Magistrate Judge
Harm Kage ‘en
4] Probation Violator pisiniet Court
— 5 [1] Supervised Release Violator
CHARGE/OFFENSE (Describe if applicable & check box—) Felony 6 oO Habeas Petitioner ‘Court of Appeals
0 Misdemeanor 7 (J 2255 Petitioner
8D] Material Witness
9 [J Other (Specify)

 

 

 

 

ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY

 

INCOME
&
ASSETS

EMPLOYMENT

Do you have a job? ‘hes CINo

IF YES, how much do you earn per month? $ , ( | \( ).00

Will you still have a job after this arrest? [Yes LJNo [LUnknown

 

PROPERTY

Do you own any of the following, and if so, what is it worth?

APPROXIMATE VALUE DESCRIPTION & AMOUNT OWED
Home $
Car/Truck/Vehicle $
Boat $
Stocks/bonds $
Other property $

 

 

CASH
&
BANK
ACCOUNTS

 

Do you have any cash, or money in savings or checking accounts? []Yes [JNo

IF YES, give the total approximate amount after monthly expenses $ Ul 0 0

 

 

OBLIGATIONS,
EXPENSES, &
DEBTS

 

How many people do you financially support?

BILLS & DEBTS M HLY EXPENSE TOTAL DEBT
Housing OG

Groceries
Medical expenses
Utilities

Credit cards
Car/Truck/Vehicle
Childcare

Child support
Insurance

Loans

Fines

Other

ne ee Be i i el

|

FA FEF Hee HrHH HH

 

I certify under penalty of perjury that the foregoing is true and correct.

HO \

(OR PERSON SEEKING REPRESENTATION)

 

 
